DETAILED ACTION
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


2.	Claims 13 – 17 are rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention. The phrase ‘basic weight’ is indefinite as it is unclear what the difference is between ‘basic weight’ and ‘weight.’

Claim Rejections – 35 USC § 102
3.          The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

4.          Claims 1 – 4, 8 – 11, 18 and 20 are rejected under 35 U.S.C. 102(b) as being anticipated by Hata et al (U.S. Patent No. 6,033,749). 
With regard to Claims 1 – 4, 8 – 9 ,11, 18 and 20, Hata et al disclose a fuel tank comprising inner and outer layers of HDPE, intermediate layers of adhesive resin and a core layer of EVOH (column 2, lines 35 – 45), therefore plastic; the EVOH is a barrier (column 2, lines 49 – 50); the intermediate layers are therefore a first bonding layer positioned between the outer layer and the barrier layer and a second bonding layer positioned between the inner layer 
With regard to Claim 10, the package therefore meets the requirement for a HDPE recycling stream.




Claim Rejections – 35 USC § 103
5.       The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

6.         Claims 1 – 3, 7 – 11 and 18 – 20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Parkinson et al (U.S. Patent Application Publication No. 2017/0348950 A1). 
With regard to Claims 1 and 20, Parkinson et al disclose a structure comprising, in order, a polyethylene layer comprising a compatibilizer component, a tie layer, a layer of EVOH, a second tie layer and a second polyethylene layer comprising a compatibilizer component (paragraph 0063); the tie layers are therefore bonding layers; the structure is recyclable (paragraph 0002); Parkinson et al do not explicitly disclose a package; however, the disclosed invention is a solution to the problem of providing a package with a gas barrier while still allowing for recycling (paragraph 0005). Parkinson et al also do not explicitly disclose that the 
	With regard to Claim 2, a barrier layer comprising plastic is therefore disclosed.

With regard to Claim 3, an adhesive material is therefore disclosed.
With regard to Claims 7 – 9, Parkinson et al do not explicitly disclose a sealant layer comprising LLDPE on an opposing side of the inner layer from the second bonding layer having the claimed density and melt flow index. However, additional layers are disclosed, because a film having 7 layers is disclosed (paragraph 0084) and it is disclosed that LLDPE is also a polyethylene that is well known in the art (conventional; paragraph 0032). It would have been obvious for one of ordinary skill in the art to provide for a sealant layer comprising LLDPE on an opposing side of the inner layer from the second bonding layer, as it is disclosed that LLDPE is also a polyethylene that is well known in the art. The claimed density and melt flow index are also disclosed (Table 1).
With regard to Claim 10, the package therefore meets requirements for entering a HDPE recycling system.

With regard to  Claim 19, the compatibilizer is comprised in the amount of 10 to 25 weight percent (paragraph 0023) and the density of the compatibilizer is 0.87 g/cm3 (Table 1). Although the disclosed range of amount is not identical to the claimed range, the disclosed range overlaps the claimed range. It would have been obvious for one of ordinary skill in the art to provide for any amount within the disclosed range, including those amounts that overlap the claimed range. MPEP 2144.05.

7.       Claims 5 – 6 are rejected under 35 U.S.C. 103(a) as being unpatentable over Parkinson et al (U.S. Patent Application Publication No. 2017/0348950 A1) in view of Clare (U.S. Patent Application Publication No. 2016/0339663 A1). 
Parkinson et al disclose a structure as discussed above. With regard to Claims 5 – 6, Parkinson et al fail to disclose an outer layer comprising HDPE that is a first outer HDPE having a first density and first melt flow index and a second outer HDPE having a second density and a second melt flow index, wherein the first density is less than the second density and the first melt flow index is greater than the second melt flow index.
Clare teaches HDPE that is a first HDPE having a first density ranging from 0.95 – 0.97 g/cm3 and first melt flow index and a second HDPE having a second density ranging from 0.95 – 0.97 g/cm3 and a second melt flow index, wherein the first melt flow index is greater than the second melt flow index (paragraphs 0152 – 0153) for the purpose of obtaining a package that is a pouch (paragraph 0002).
3 and first melt flow index and a second HDPE having a second density ranging from 0.95 – 0.97 g/cm3 and a second melt flow index, wherein the first melt flow index is greater than the second melt flow index in order to obtain a package that is a pouch as taught by Clare. Because the densities taught by Clare are ranges, it additionally would have been obvious for  one of ordinary skill in the art to provide for a first density less than the second density.

8.       Claim 12 is rejected under 35 U.S.C. 103(a) as being unpatentable over Parkinson et al (U.S. Patent Application Publication No. 2017/0348950 A1) in view of Ohlsson et al (U.S. Patent Application Publication No. 2006/0188678 A1).
Parkinson et al disclose a structure as discussed above.  The thicknesses of the outer layer and inner layer are 42.5  microns, and the thickness of the other layers are 5 microns (paragraph 0071). The claimed thicknesses are therefore disclosed, except for an outer layer thickness of about 180 microns to about 210 microns. However, because additional layers are disclosed, it would have been obvious for one of ordinary skill in the art to provide for an outer layer that is 3 layers of HDPE, therefore having an aggregate thickness of about 180 microns to about 210 microns.  Parkinson et al fail to disclose HPDE having the claimed density and a melt flow index that is less than 1 g/10 min. However, Ohlsson et al teach that it is well known in the art to provide for HDPE having the claimed density and a melt flow index of 0.1 g/10 min to 1 g/10 min for the purpose of obtaining HDPE having medium – high molecular weight (paragraph 0023). It therefore would have been obvious for one of ordinary skill in the art to provide for a melt flow index of 0.1 g/10 min to 1 g/10 min in order to obtain HDPE having medium – high .

	

9.          Claim 13 is rejected under 35 U.S.C. 103(a) as being unpatentable over Parkinson et al (U.S. Patent Application Publication No. 2017/0348950 A1) in view of Clare (U.S. Patent Application Publication No. 2016/0339663 A1) and Sukhadia et al (U.S. Patent Application Publication No. 2005/0203261 A1).
Parkinson et al and Clare et al disclose a structure as discussed above. The claimed free – falling dart impact is disclosed (Table 6 of Parkinson et al). Parkinson et al and Clare et al fail to disclose the claimed static coefficient of friction and kinetic coefficient of friction. However, Sukhadia et al disclose that LLDPE having the claimed static coefficient of friction and kinetic coefficient of friction is commercially available and therefore well known in the art (D143SA; Table 2).
It would have been obvious for one of ordinary skill in the art to provide for the claimed static coefficient of friction and kinetic coefficient of friction, as LLDPE having the claimed static coefficient of friction and kinetic coefficient of friction is well known in the art as taught by Sukhadia et al.

10.       Claims 14 – 16 are rejected under 35 U.S.C. 103(a) as being unpatentable over Parkinson et al (U.S. Patent Application Publication No. 2017/0348950 A1) in view of Ohlsson et al (U.S. .
Parkinson et al and Ohlsson et al disclose a structure as discussed above. With regard to Claims 14 – 16, the claimed free – falling dart impact is disclosed (Table 6 of Parkinson et al). Parkinson et al and Ohlsson et al fail to disclose the claimed static coefficient of friction and kinetic coefficient of friction. However, Sukhadia et al disclose that LLDPE having the claimed static coefficient of friction and kinetic coefficient of friction is commercially available and therefore well known in the art (D143SA; Table 2). It would have been obvious for one of ordinary skill in the art to provide for the claimed static coefficient of friction and kinetic coefficient of friction, as LLDPE having the claimed static coefficient of friction and kinetic coefficient of friction is well known in the art as taught by Sukhadia et al.

11.       Claim 17 is rejected under 35 U.S.C. 103(a) as being unpatentable over Parkinson et al (U.S. Patent Application Publication No. 2017/0348950 A1) in view of Ohlsson et al (U.S. Patent Application Publication No. 2006/0188678 A1) and Sukhadia et al (U.S. Patent Application Publication No. 2005/0203261 A1) and Nieto et al (U.S. Patent Application Publication No. 2010/0019745 A1).
Parkinson et al, Ohlsson et al and Sukhadia et al disclose a structure as discussed above. Parkinson et al, Ohlsson et al and Sukhadia et al fail to disclose a free falling dart impact of about 570 g to 610 g. However, Nieto et al disclose that the dart impact of a structure that is a film comprising polyethylene increases with increasing thickness (paragraphs 0259 – 0260; Figure 1). It would have been obvious for one of ordinary skill in the art to provide for a desired dart impact, depending on the desired thickness of the structure, as Nieto et al disclose that the 

12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC A PATTERSON whose telephone number is (571)272-1497.  The examiner can normally be reached on 9AM-5PM M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin, can be reached on 571-272-8935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/MARC A PATTERSON/Primary Examiner, Art Unit 1782